--------------------------------------------------------------------------------

Exhibit 10.50


Execution Copy
 
LOAN AGREEMENT


THIS LOAN AGREEMENT (this “Agreement”), dated as of February 19, 2008, is made
by and among OccuLogix, Inc. (the “Company”), a Delaware corporation with
executive offices located at 2600 Skymark Avenue, Building 9, Suite 201,
Mississauga, Ontario, L4W 5B2, Canada, the lenders listed on the Schedule of
Lenders attached hereto as Exhibit A (individually, a “Lender” and,
collectively, the “Lenders”) and Marchant Securities Inc. (the “Collateral
Agent”), an Ontario corporation with offices located at 100 York Boulevard,
Suite 404, Richmond Hill, Ontario, L4B 1J8, Canada.
 
BACKGROUND
 
A.           The Lenders have agreed to make available to the Company a loan in
an aggregate principal amount of U.S.$3,000,000 (the “Loan”) on the terms and
conditions of this Agreement.  Each of the Lenders has agreed to advance the
amount set forth opposite his, her or its name on Exhibit A, representing his,
her or its portion of the Loan (the “Individual Lender’s Advance”).
 
B.           The Company is attempting to raise additional capital by way of a
private placement of shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”).
 
C.           The Company’s obligations under this Agreement will be secured by a
pledge of 1,754,589 shares of the Series A Preferred Stock of OcuSense, Inc.
(“OcuSense”), representing 50.1% of the issued and outstanding shares of the
capital stock of OcuSense, of which the Company is the legal and beneficial
owner.
 
D.           The proceeds of the Loan will be used (i) to fulfill the Company’s
obligation, when such obligation becomes due and owing, to pay the last
U.S.$2,000,000 installment of the purchase price payable to OcuSense pursuant to
the Series A Preferred Stock Purchase Agreement, dated as of November 30, 2006,
by and among OcuSense and the Company, as amended on October 29, 2007, and (ii)
for general corporate purposes.
 
E.           Each of the Lenders is an “accredited investor” pursuant to Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”) and an “accredited investor” pursuant to National
Instrument 45-106—Prospectus and Registration Exemptions (“NI 45-106”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Lenders hereby
agree as follows:

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
LOAN
 
1.1           Advance.  Concurrently with his, her or its execution and delivery
of this Agreement, and subject to the satisfaction or waiver of the closing
conditions set forth in Article V in favor of the Lenders, each Lender shall
advance to the Company his, her or its Individual Lender’s Advance by wire
transfer in accordance with the Company’s instructions or by personal check.
 
1.2           Maturity Date.  The maturity date of the Loan (the “Maturity
Date”) shall be the 180th day following the date hereof, if the Company’s
management proxy statement prepared and filed in connection with the Private
Placement (defined below) does not become subject to “review” by the U.S.
Securities and Exchange Commission or any Canadian securities regulatory
authority having jurisdiction (either, a “Securities Regulator”).  If such
management proxy statement becomes subject to “review” by a Securities
Regulator, then the Maturity Date shall be the 270th day following the date
hereof.  The Company shall notify the Lenders as promptly as reasonably possible
of whether or not such management proxy statement has become subject to “review”
by a Securities Regulator.
 
1.3           Interest.  From the date hereof until maturity (whether by
acceleration or otherwise and both before and after default), interest shall
accrue on the unpaid principal amounts outstanding hereunder on a quarterly
basis, without allowance or deduction, at a rate of 12% per annum, and shall be
payable on the earliest to occur of (i) the Maturity Date, (ii) the Pre-payment
Date (defined below) and (iii) an Event of Default (defined below).  For
illustrative purposes, the Schedule of Interest attached hereto as Exhibit B
sets forth the amount of interest that will be payable to each of the Lenders if
the Loan remains outstanding until the Maturity Date.
 
1.4           Repayment.  In the absence of any pre-payment of the Loan pursuant
to Section 1.5 or any Event of Default (defined below), on the Maturity Date,
the Company shall pay the Lenders, in cash, the outstanding principal amount of
the Loan plus accrued and unpaid interest thereon, calculated in accordance with
Section 1.3.  For greater certainty, the cash paid by the Company pursuant to
this Section 1.4 shall be allocated among the Lenders on a pro rata basis, in
accordance with each Lender’s Individual Lender’s Advance.
 
1.5           Pre-payment.  At its option, and within its sole discretion, the
Company may pre-pay the Loan in full at any time prior to the Maturity Date (the
“Pre-Payment Date”) by:
 
(a)           (i) paying to the Lenders, in cash, the outstanding principal
amount of the Loan plus accrued and unpaid interest thereon, calculated in
accordance with Section 1.3, and (ii) issuing to the Lenders warrants (the
“Warrants”), substantially in the form of the Warrant attached hereto as Exhibit
C, exercisable into shares of the Common Stock, at an exercise price of
U.S.$0.10 per share, and exercisable into shares of the Common Stock in an
aggregate number equal to approximately 19.9% of the issued and outstanding
shares of the Common Stock on the Pre-payment Date but which, in no event, shall
exceed 20% of the issued and outstanding shares of the Common Stock on the
Pre-payment Date (the “Warrant Shares”); or

 
2

--------------------------------------------------------------------------------

 
 
(b)           by no later than the tenth day following the date of closing of a
private placement by the Company of shares of the Common Stock for aggregate
gross proceeds of no less than U.S.$4,000,000 (the “Private Placement”), issuing
to the Lenders shares of the Common Stock in an aggregate amount equal to the
outstanding principal amount of the Loan plus accrued and unpaid interest
thereon, calculated in accordance with Section 1.3, at a per share price that is
15% less than the per share price paid by the investors in the Private Placement
but on other terms and conditions substantially similar to those accepted by the
investors in the Private Placement, provided that the Company shall have
obtained all of the corporate and regulatory approvals reasonably necessary for
the issuance to the Lenders of shares of the Common Stock pursuant to this
Section 1.5(b).
 
In the event of any pre-payment of the Loan pursuant to Section 1.5(a), the
Warrants shall be allocated among the Lenders on a pro rata basis, in accordance
with each Lender’s Individual Lender’s Advance.  Each of the Warrants shall be
exercisable into a whole number of Warrant Shares, and, under no circumstance,
shall the Company be obligated to issue a Warrant which, when exercised, will be
exercisable into, or otherwise give rise to any obligation on the part of the
Company to issue, a fractional Warrant Share.  For greater certainty, the cash
portion of any pre-payment of the Loan pursuant to Section 1.5(a) shall be
allocated among the Lenders on a pro rata basis, in accordance with each
Lender’s Individual Lender’s Advance.
 
In the event of any pre-payment of the Loan pursuant to Section 1.5(b), the
shares of the Common Stock to be issued to the Lenders shall be allocated among
the Lenders on a pro rata basis, in accordance with each Lender’s Individual
Lender’s Advance.  Under no circumstance, shall the Company be obligated to
issue a fractional share of the Common Stock, and, if any fraction of a share of
the Common Stock would be issuable to a Lender but for the application of this
provision of this Section 1.5, then the number of shares of the Common Stock
issuable to such Lender shall be rounded down to the nearest whole number.
 
The Warrants, the Warrant Shares and the shares of the Common Stock issued
pursuant to Section 1.5(b) are referred to hereinafter, collectively, as the
“Securities”.
 
1.6           Use of Proceeds.  The Lenders hereby acknowledge, and agree to,
the use of proceeds of the Loan described in Recital D hereof.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
2.1           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Lenders as follows:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite legal authority to own and use its properties and
assets and to carry on its business as currently conducted.  The Company is not
in violation of any of the provisions of its certificate of incorporation,
bylaws or other organizational or charter documents.  The Company is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by the Company makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have, or reasonably be expected to
result in, a Material Adverse Effect (defined below).  For purposes of this
Agreement, “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and its subsidiaries, taken as a whole on a consolidated basis, or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
this Agreement, provided that none of the following alone shall be deemed, in
and of itself, to constitute a Material Adverse Effect:  (A) a change in the
market price or trading volume of the Common Stock or (B) changes in general
economic conditions or changes affecting the industry in which the Company
operates generally (as opposed to Company-specific changes) so long as such
changes do not have a disproportionate effect on the Company and its
subsidiaries, taken as a whole.

 
3

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate authority to enter into this Agreement and to carry out its
obligations hereunder.  The execution and delivery of this Agreement and the
Share Pledge Agreement (defined below) have been duly authorized by all
necessary corporate action on the part of the Company.  This Agreement has been
duly executed and delivered by the Company and constitutes, and the Share Pledge
Agreement (defined below), when executed and delivered in accordance with the
terms hereof, will constitute, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (ii) the effect of rules of law governing the availability
of specific performance and other equitable remedies.
 
(c)           No Conflicts.  The execution and delivery by the Company of this
Agreement and the Share Pledge Agreement (defined below), and the performance by
the Company of its obligations hereunder and thereunder, do not and will not (i)
conflict with or violate any provision of the Company’s certificate of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default under (or an event that, with notice or
lapse of time or both, would become a default under), or give to others any
rights of termination, amendment, acceleration or cancellation under (with or
without notice, lapse of time or both), any agreement, credit facility, debt or
other instrument evidencing a debt of the Company or other understanding to
which the Company is a party, or by which any of its properties or assets is
bound, except to the extent that such conflict or default or termination,
amendment, acceleration or cancellation right would not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject, or by which
any of its properties or assets is bound, except to the extent that such
violation would not reasonably be expected to have a Material Adverse Effect.

 
4

--------------------------------------------------------------------------------

 
 
(d)           The Securities.  On the Pre-payment Date, if any, the Securities
to be issued pursuant to Section 1.5(a) or 1.5(b), as the case may be, will be
duly authorized and, when issued and paid for in accordance with this Agreement,
will be duly and validly issued and outstanding, fully paid and non-assessable,
free and clear of all liens and will not be subject to pre-emptive or similar
rights of stockholders of the Company (other than any that may be imposed by the
Lenders).
 
(e)           Litigation.  There is no action, suit, claim or proceeding or, to
the knowledge of the Company, inquiry or investigation, before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the Company
that would be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
(f)           Share Pledge Agreement.  The Share Pledge Agreement (defined
below) creates a valid first priority security interest in the Collateral
(defined below).
 
2.2           Representations and Warranties of the Lenders.
 
(a)           Organization; Authority.  In the case of a Lender that is not a
natural person, (i) such Lender is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has the requisite corporate, partnership or other power and authority to enter
into this Agreement and to carry out its obligations hereunder, and (ii) the
execution and delivery of this Agreement have been duly authorized by all
necessary corporate, partnership or other action on the part of such Lender.  In
the case of all Lenders, whether or not a natural person, this Agreement has
been duly executed and delivered by such Lender and constitutes a valid and
binding obligation of such Lender, enforceable against him, her or it in
accordance with its terms, except as may be limited by (A) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and (B)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.
 
(b)           No Public Sale or Distribution.  On the Pre-payment Date, if any,
such Lender will be acquiring the Warrants or shares of the Common Stock, as the
case may be, and, if applicable, upon exercise of the Warrants, will be
acquiring the Warrant Shares issuable upon the exercise thereof, in the ordinary
course of business for his, her or its account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable U.S. federal and state
securities laws, or except pursuant to a valid prospectus and registration under
applicable Canadian provincial and territorial securities laws and regulations
or under an exemption from the prospectus and registration requirements
thereunder and in compliance with applicable Canadian provincial and territorial
securities laws and regulations, and such Lender does not have a present
arrangement to effect any distribution of the Securities to or through any
person or entity.

 
5

--------------------------------------------------------------------------------

 
 
(c)           Investor Status.  On the date hereof and on the Pre-payment Date,
if any, such Lender is and will be, respectively, (i) an “accredited investor”
as defined in Rule 501(a) promulgated under Regulation D of the Securities Act,
if he, she or it is a resident of the U.S., and (ii) an “accredited investor” as
defined in NI 45-106, if he, she or it is a resident of Canada.
 
(d)           Experience of Lender.  Such Lender, either alone or together with
his, her or its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of entering into this Agreement and making his, her or its
Individual Lender’s Advance and the merits and risks of the prospective
investment in the Securities, and such Lender has so evaluated such merits and
risks.  Such Lender understands that he, she or it must bear the economic risk
of an investment in the Securities, if any, indefinitely and is able to bear
such risk and to afford a complete loss of such investment.
 
(e)           Access to Information.  Such Lender acknowledges that he, she or
it has reviewed the SEC Reports (defined below) and has been afforded (i) the
opportunity to ask such questions as he, she or it has deemed necessary of, and
to receive answers from, representatives of the Company concerning the terms and
conditions of this Agreement and the merits and risks of the prospective
investment in the Securities, (ii) access to information about the Company and
its subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
him, her or it to evaluate the terms and conditions of this Agreement and the
merits and risks of the prospective investment in the Securities and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed decision.  “SEC Reports” means the reports required to be filed by the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required to be filed or furnished.
 
(f)             No Governmental Review.  Such Lender understands that no United
States federal or state agency, Canadian provincial or territorial securities
commission or any other government or governmental agency has passed on or made,
or will pass on or make, any recommendation or endorsement of the Securities or
the fairness or suitability of the prospective investment in the Securities.
 
(g)            Securities Transactions.  Such Lender has not engaged, directly
or indirectly, and no person or entity acting on behalf of or pursuant to any
understanding with such Lender has engaged, in any purchases or sales of any
securities of the Company since the time such Lender was first contacted by the
Company, or by any other person or entity, regarding an investment in the
Company, including this Agreement and the transactions contemplated herein.
 
(h)             Restricted Securities.  Such Lender understands that the
Securities will be characterized as “restricted securities” under U.S. federal
securities laws inasmuch as, if issued, they will be acquired from the Company
in a transaction not involving a public offering and that, under U.S. federal
securities laws and applicable regulations, the Securities may be resold without
registration under the Securities Act only in certain limited
circumstances.  Such Lender acknowledges that all certificates representing any
of the Securities will bear a restrictive legend to the foregoing effect and
hereby consents to the transfer agent for the Common Stock making a notation on
its records to implement the restrictions on transfer described herein.  Such
Lender acknowledges that the Securities will not be qualified for distribution
to the public in Canada and that such Lender will not, directly or indirectly,
offer or re-sell the Securities in Canada or to any Canadian resident, or to any
person or entity who is acting on behalf of a Canadian resident or to any person
or entity whom he, she or it believes intends to re-offer, re-sell or deliver
any of the Securities in Canada, unless permitted under applicable Canadian
provincial and territorial securities laws and regulations.

 
6

--------------------------------------------------------------------------------

 
 
(i)           No Legal, Tax or Investment Advice.  Such Lender understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to him, her or it in connection with this Agreement and the
transactions contemplated herein, including the prospective investment in the
Securities, constitutes legal, tax or investment advice.  Such Lender has
consulted such legal, tax and investment advisors as he, she or it, in his, her
or its sole discretion, has deemed necessary or appropriate in the
circumstances.
 
ARTICLE III
SECURITY
 
3.1           Share Pledge Agreement.  As continuing collateral security for all
indebtedness, obligations and liabilities, present or future, absolute or
contingent, matured or not, at any time owing by the Company to any of the
Lenders, or remaining unpaid to any of the Lenders, under or in connection with
this Agreement (collectively, the “Secured Obligations”), the Company shall
execute and deliver the share pledge agreement, in the form of the Share Pledge
Agreement attached hereto as Exhibit D (the “Share Pledge Agreement”).  The
Share Pledge Agreement shall be entered into in favor of the Collateral Agent
for the rateable benefit of the Lenders.
 
3.2           Appointment of Collateral Agent.  Each of the Lenders hereby
irrevocably designates and appoints the Collateral Agent as the collateral agent
of such Lender under the Share Pledge Agreement, and each of the Lenders hereby
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on such Lender’s behalf under the Share Pledge Agreement, and to exercise
such powers and perform such duties, as are expressly delegated to the
Collateral Agent by the provisions of this Agreement and/or the Share Pledge
Agreement, together with such other powers as are reasonably incidental thereto,
including the power to execute documents on behalf of the Lenders.  The
Collateral Agent hereby accepts such designation and appointment and agrees to
perform its obligations as collateral agent in accordance with the provisions of
this Agreement and the Share Pledge Agreement.  Notwithstanding any contrary
provision in this Agreement or the Share Pledge Agreement, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the Share Pledge Agreement or otherwise shall
exist against the Collateral Agent.  The Collateral Agent hereby declares that
it shall hold the collateral charged by the Share Pledge Agreement (the
“Collateral”) and the rights granted to it under this Agreement and the Share
Pledge Agreement solely in its capacity as collateral agent for the rateable
benefit of the Lenders.  Notwithstanding any other provision in this Agreement
or the Share Pledge Agreement, the Collateral Agent may refrain from doing
anything which would be, or might be in its reasonable opinion, contrary to any
applicable law.

 
7

--------------------------------------------------------------------------------

 
 
3.3           Delegation of Duties.  The Collateral Agent may perform any of its
duties under this Agreement and the Share Pledge Agreement by or through agents
or attorneys-in-fact and shall be entitled to rely upon the advice of counsel
concerning all matters pertaining to such duties.  The Collateral Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact, provided that they were selected by the Collateral Agent with
reasonable care.
 
3.4           Exculpatory Provisions.  None of the Collateral Agent or any of
its officers, directors, employees, agents or attorneys-in-fact shall be liable
for any action lawfully taken or omitted to be taken by it or such person under,
or in connection with, this Agreement or the Share Pledge Agreement (except for
its or such person’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction).  The Collateral Agent
shall have no obligation to any of the Lenders to ascertain, or to inquire as
to, the observance or performance by the Company of any of its agreements or
covenants contained herein or the Share Pledge Agreement or to inspect the
properties, books or records of the Company.
 
3.5           Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, fax, statement,
e-mail message, order or other document or conversation believed by the
Collateral Agent to be genuine and correct and to have been signed, sent or made
by the proper person or persons and upon the advice of legal counsel,
accountants or other experts.  The Collateral Agent shall be entitled to refuse
to take, or continue to take, any action under this Agreement or the Share
Pledge Agreement unless it first receives such advice or concurrence of Required
Lenders (defined below) as the Collateral Agent deems appropriate or unless it
shall be indemnified to its satisfaction by the Lenders against any and all
liability that may be incurred by it by reason of taking, or continuing to take,
such action.  For purposes of this Agreement, “Required Lenders” means Lenders
whose Individual Lender’s Advances, in aggregate, total 50% or more of the
principal amount of the Loan.  In all cases, the Collateral Agent shall be fully
protected in acting, or in refraining from acting, under this Agreement or the
Share Pledge Agreement in accordance with any written request of Required
Lenders, and such request, together with any action or omission pursuant
thereto, shall be binding upon all of the Lenders.
 
3.6           Indemnification.  Each of the Lenders hereby agrees to indemnify
the Collateral Agent in its capacity as collateral agent, ratably in accordance
with his, her or its Individual Lender’s Advance, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may be imposed on,
incurred by or asserted against the Collateral Agent, at any time (including at
any time following the payment in full of the Secured Obligations), in any way
relating to, or arising from, this Agreement or the Share Pledge Agreement, or
the transactions contemplated herein or therein, or any action or omission in
connection with any of the foregoing (the “Collateral Agent’s Claims”),
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Agent’s gross negligence or willful misconduct as determined by a final judgment
of a court of competent jurisdiction.  This Section 3.6 shall survive until the
first anniversary of the date of payment in full of the Secured Obligations.

 
8

--------------------------------------------------------------------------------

 
 
3.7           Successor Collateral Agent.  The Collateral Agent may resign as
collateral agent upon 20 days’ prior written notice to the Lenders and the
Company.  If Required Lenders deem it advisable, they may terminate the
Collateral Agent’s authority to act on behalf of the Lenders pursuant to this
Article III upon 20 days’ prior written notice to the other Lenders and the
Company.  If the Collateral Agent resigns, or if its authority to act on behalf
of the Lenders is terminated, pursuant to this Section 3.7, then Required
Lenders shall appoint, from among the Lenders, a successor collateral agent,
which successor collateral agent shall be approved by the Company (which
approval shall not be withheld unreasonably), whereupon such successor
collateral agent shall succeed to the rights, powers and duties of the
Collateral Agent, and the term “Collateral Agent” shall mean such successor
collateral agent effective upon such appointment and approval, and whereupon the
former Collateral Agent’s rights, powers and duties as collateral agent shall be
terminated, without any other further act or deed on the part of any of the
former Collateral Agent, the Lenders or the Company.  After its resignation or
termination as collateral agent, the provisions of this Article III shall inure
to the benefit of any former Collateral Agent with respect to any and all of its
actions or omissions while it acted as collateral agent under this Agreement and
the Share Pledge Agreement.
 
3.8           Enforcement of Security.  Upon an Event of Default (defined
below), the security constituted by the Share Pledge Agreement (the “Security”)
shall become enforceable, and Required Lenders thereafter may provide the
Collateral Agent with a written request to enforce the Security.
 
3.9           Application of Proceeds of Realization.  Subject to the claims, if
any, of the Company’s creditors whose claims rank in priority to the Security,
all cash Proceeds of Realization (defined below) shall be applied and
distributed as follows:
 
(a)           first, to the payment of all reasonable costs and expenses
incurred by the Collateral Agent (including legal fees and disbursements) in the
exercise of any or all of the powers granted to it under this Agreement and/or
the Share Pledge Agreement and to the payment of the remuneration of any
receiver appointed by the Collateral Agent or by a court at the instance of the
Collateral Agent in respect of the Collateral or any part thereof (a “Receiver”)
and all costs and expenses properly incurred by such Receiver (including legal
fees and disbursements) in the exercise of any or all of the powers granted to
it;
 
(b)           second, to the payment of all amounts of money borrowed or
advanced, if any, by the Collateral Agent or a Receiver and any interest
thereon;

 
9

--------------------------------------------------------------------------------

 
 
(c)           third, to the payment of the Secured Obligations to the Lenders,
pro rata in accordance with their respective Individual Lender’s Advances; and
 
(d)           the balance, if any, in accordance with applicable law.
 
“Proceeds of Realization” means proceeds derived by, or on behalf of, the
Collateral Agent from any sale, disposition or other realization of the
Collateral.
 
3.10           Discharge of Security.  In the event of a permitted sale or other
disposition of any of the Collateral, the Security therein shall terminate
automatically and be deemed discharged and released.  Each of the Lenders hereby
authorizes the Collateral Agent, at the expense of the Company, to execute and
deliver such discharges and other instruments necessary or advisable for the
purposes of releasing and discharging the Security therein, of recording the
provision or effect thereof in any public office where the Security may be
registered or recorded and of more fully and effectively carrying out the intent
of this Section 3.10.
 
3.11           Further Assurances.  From time to time, upon the reasonable
request of the Collateral Agent, the Company shall make, do and execute and
deliver, or cause to be made, done and executed and delivered, all such further
acts, deeds, assurances, documents and things as may be necessary or advisable,
in the reasonable opinion of the Collateral Agent, to perfect the Security or to
carry out more fully and effectively the intent of this Agreement and the Share
Pledge Agreement.
 
ARTICLE IV
COVENANTS
 
4.1           Covenants of the Company.  Until the Secured Obligations are paid
in full, the Company hereby agrees:
 
(a)           to pay, whenever due, all principal, interest and other amounts
outstanding under this Agreement;
 
(b)           to comply with all of its obligations under this Agreement and the
Share Pledge Agreement;
 
(c)           to notify the Lenders and the Collateral Agent promptly of (i) any
material breach by the Company of its representations and warranties or
covenants herein or in the Share Pledge Agreement and (ii) any Event of Default
(defined below);
 
(d)           not to create, assume or suffer to exist any lien upon the
Collateral ranking ahead of, or in priority to, the Security;
 
(e)           not to sell, or otherwise dispose of, the Collateral unless the
proceeds of such sale or disposition shall be sufficient to pay the Secured
Obligations in full and shall be so used, provided that nothing in this Section
4.1(e) shall be read or construed as prohibiting the Company from selling, or
otherwise disposing of, the Collateral if the proceeds of such sale or
disposition shall be sufficient to pay the Secured Obligations in full and shall
be so used; and

 
10

--------------------------------------------------------------------------------

 
 
(f)           to do, or cause to be done, all things necessary or desirable to
maintain the Company’s existence and good standing under the laws of the State
of Delaware and the Company’s legal authority to own and use its properties and
assets and to carry on its business as currently conducted.
 
4.2           Covenants of the Lenders.  Each of the Lenders hereby, as to
himself, herself or itself and for no other Lender, agrees:
 
(a)           to notify the Company promptly of any material breach by him, her
or it of his, her or its representations and warranties or covenants herein;
 
(b)           at the Closing (defined below), to complete and execute and
deliver the Accredited Investor Certificate attached hereto as Exhibit E, if
such Lender is a resident of the U.S., and the Accredited Investor Certificate
attached hereto as Exhibit F, if such Lender is a resident of Canada (either,
the “Accredited Investor Certificate”);
 
(c)           at all times until the Maturity Date, to remain (i) an “accredited
investor” as defined in Rule 501(a) promulgated under Regulation D of the
Securities Act, if he, she or it is a resident of the U.S., and (ii) an
“accredited investor” as defined in NI 45-106, if he, she or it is a resident of
Canada; and
 
(d)           upon a breach of the covenant contained in Section 4.2(c), to
assign his, her or its rights and obligations under, and his, her or its right,
title and interest in and to, this Agreement and the Share Pledge Agreement, to
a U.S. or Canadian resident third party approved by the Company in writing
(which approval shall not be withheld unreasonably) that qualifies as an
“accredited investor” as defined in Rule 501(a) promulgated under Regulation D
of the Securities Act, if such third party is a resident of the U.S., and an
“accredited investor” as defined in NI 45-106, if such third party is a resident
of Canada, and that certifies in writing its “accredited investor” status and
agrees, in writing, to assume such Lender’s obligations under this Agreement.
 
ARTICLE V
CONDITIONS
 
5.1           Closing Conditions in Favor of the Lenders.  The obligation of
each of the Lenders to advance its Individual Lender’s Advance is subject to the
satisfaction, or the waiver by such Lender, on or prior to such advance (the
“Closing”), of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date hereof and as of the Closing as though made on
and as of such date;

 
11

--------------------------------------------------------------------------------

 
 
(b)           Share Pledge Agreement.  The Company shall have executed and
delivered the Share Pledge Agreement; and
 
(c)           Performance.  The Company shall have performed, satisfied and
complied with, in all material respects, all covenants, agreements and
conditions required by this Agreement or the Share Pledge Agreement to be
performed, satisfied or complied with by it at or prior to the Closing.
 
5.2           Closing Conditions in Favor of the Company.  The entering into of
this Agreement by the Company with each of the Lenders, and the acceptance by
the Company of such Lender’s Individual Lender’s Advance, is subject to the
satisfaction, or the waiver by the Company, at or prior to the Closing, of each
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of such Lender contained herein shall be true and correct in all
material respects as of the date hereof and as of the Closing as though made on
and as of such date;
 
(b)           Accredited Investor Certificate.  Such Lender shall have completed
and executed and delivered the Accredited Investor Certificate in accordance
with Section 4.2(b); and
 
(c)           Performance.  Such Lender shall have performed, satisfied and
complied with, in all material respects, all other covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by him, her or it at or prior to the Closing.
 
ARTICLE VI
EVENTS OF DEFAULT
 
6.1           Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default”:
 
(a)           Failure to Pay.  The Company defaults in the payment, when due and
payable, of the outstanding principal amount of the Loan plus accrued and unpaid
interest thereon, calculated in accordance with Section 1.3, and such default
continues for seven days or longer;
 
(b)           Breach of Representation and Warranty or Covenant.  Without
duplication of Section 6.1(a), the Company breaches, in a material respect, any
representation and warranty or covenant contained herein or in the Share Pledge
Agreement and fails to remedy such material breach, to the satisfaction of
Required Lenders, on or prior to the tenth day following the earlier to occur of
(i) the date on which Required Lenders notify the Company, in writing, of such
material breach and (ii) the date on which the Company becomes aware of such
material breach; or

 
12

--------------------------------------------------------------------------------

 
 
(c)           Bankruptcy.  The Company (i) commences a voluntary case or
proceeding, (ii) consents to the entry of an order for relief against it in an
involuntary case or proceeding, (iii) consents to the appointment of a trustee,
receiver, receiver and manager, liquidator, administrator or other similar
official of it or for all or substantially all of its properties and assets,
(iv) makes a general assignment for the benefit of its creditors, (v) consents
to the filing of a petition in bankruptcy against it or (vi) takes any
comparable action, under the Bankruptcy and Insolvency Act (Canada), the
Companies Creditors Arrangement Act (Canada) or Title 11 of the United States
Code, as such laws may be supplemented or amended from time to time, together
with all rules, regulations and instruments made thereunder, or any other
similar Canadian law, U.S. federal or state law or foreign law relating to
bankruptcy, insolvency, winding up, administration, receivership or other
similar matters.
 
Upon an Event of Default, Required Lenders may declare the outstanding principal
amount of the Loan plus accrued and unpaid interest thereon, calculated in
accordance with Section 1.3, to be due and payable immediately.   
 
ARTICLE VII
GENERAL
 
7.1           Amendments; Waivers.  No provision of this Agreement or the Share
Pledge Agreement may be amended or waived except in a written instrument signed,
(i) in the case of an amendment, by the Company, Required Lenders and the
Collateral Agent or (ii) in the case of a waiver, by the party against whom
enforcement of any such waiver is sought, provided that, in the case of waiver
by or on behalf of all of the Lenders, such written instrument shall be signed
by Required Lenders.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.  The Collateral Agent may enter into technical,
minor or administrative amendments to the Share Pledge Agreement without the
consent of the Lenders.
 
7.2           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address referred to in this Section
7.2 prior to 6:30 p.m. (Eastern time) on a business day in the Province of
Ontario (“Business Day”), (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address referred to in this Section 7.2
on a day that is not a Business Day or later than 6:30 p.m. (Eastern time) on
any Business Day, (c) the Business Day following the date of deposit with a
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and e-mail addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address, facsimile number or
e-mail address as may be designated in writing hereafter, in the same manner, by
the relevant party hereto.

 
13

--------------------------------------------------------------------------------

 
 
7.3           Survival.  All representations and warranties and covenants herein
shall survive the execution and delivery of this Agreement and the advance by
each of the Lenders of his, her or its Individual Lender’s Advance.
 
7.4           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
7.5           Meaning of “Including”.  The word “including”, whenever used in
this Agreement, shall be deemed to be followed by the phrase “without
limitation”.
 
7.6           Entire Agreement.  This Agreement, together with the Exhibits
hereto, and the Share Pledge Agreement contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such agreements and
exhibits.  At or after the Closing, and without further consideration, the
parties hereto will make, do and execute and deliver, or cause to be made, done
and executed and delivered, such further acts, deeds, assurances, documents and
things as may be reasonably requested by any of the other parties hereto in
order to give practical effect to the intention of the parties hereunder.
 
7.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  The Company may not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Required
Lenders.  Without derogating from the obligation contained in Section 4.2(d),
each of the Lenders may assign its rights and obligations under, and his, her or
its right, title and interest in and to, this Agreement to a U.S. or Canadian
resident third party approved by the Company in writing (which approval shall
not be withheld unreasonably) that qualifies as an “accredited investor” as
defined in Rule 501(a) promulgated under Regulation D of the Securities Act, if
such third party is a resident of the U.S., and an “accredited investor” as
defined in NI 45-106, if such third party is a resident of Canada, and that
certifies in writing its “accredited investor” status and agrees, in writing, to
assume such Lender’s obligations under this Agreement.
 
7.8           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
 
7.9           Governing Law; Venue.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND
THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.  THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ONTARIO FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY ANY OF THE
PARTIES HERETO, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE
SHARE PLEDGE AGREEMENT), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY OF THE OTHER PARTIES HERETO,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.

 
14

--------------------------------------------------------------------------------

 
 
7.10           Execution.  This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts (including by facsimile or
e-mail transmission), all of which when taken together shall be considered one
and the same agreement.  In the event that any signature is delivered by
facsimile transmission or e-mail attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
e-mail-attached signature page were an original thereof.
 
7.11           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
 
[SIGNATURE PAGES TO FOLLOW]

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

 
OCCULOGIX, INC.
         
By:
  “William G. Dumencu”
   
Name:
William G. Dumencu
   
Title:
Chief Financial Officer and Treasurer
         
Address for Notices:
 
2600 Skymark Avenue
 
Building 9, Suite 201
 
Mississauga, Ontario
 
L4W 5B2
     
Fax No.:  905-602-7623
 
Telephone No.:  905-602-0887
 
E-mail:  elias.vamvakas@occulogix.com; or bill.dumencu@occulogix.com
     
Attention:  Elias Vamvakas and William G. Dumencu
                 
MARCHANT SECURITIES INC., as the Collateral Agent
         
By:
“Gregory L. Marchant”
   
Name:
Gregory L. Marchant
   
Title:
President and CEO
         
Address for Notices:
 
100 York Boulevard, Suite 404
 
Richmond Hill, Ontario
 
L4B 1J8
         
Fax No.:  416-322-7527
 
Telephone No.:  416-322-9700, ext. 5000
 
E-mail:  gmarchant@marchantsecurities.com
         
Attention:  Gregory L. Marchant


 
16

--------------------------------------------------------------------------------

 
 
Lender Signature Page


By his, her or its execution and delivery of this signature page, the
undersigned hereby joins in and agrees to be bound by the terms and conditions
of the Loan Agreement, dated as of, 2008 (the “Loan Agreement”), by and among
OccuLogix, Inc., the Lenders (as defined therein) and Marchant Securities Inc.
and authorizes this signature page to be attached to the Loan Agreement or
counterparts thereof.





 
Name of Lender:
                 
By:
     
Name:
   
Title:

 

       
Address:
             

 

 
Telephone No.:
 
 
Facsimile No.:
   
E-mail Address:
   
 

 
 
Principal Amount: U.S.$
 

 
17

--------------------------------------------------------------------------------


 
Exhibit A


SCHEDULE OF LENDERS
 
Lender
Individual Lender’s Advance (U.S.$)
1243690 Ontario Inc.
$90,000  
   
1317179 Ontario Inc.
$25,000  
   
2144304 Ontario Inc.
$35,000  
   
6319335 Canada Inc.
$30,000  
   
Nikolai Antropov
$50,000  
   
Simon Benstead
$150,000
   
Botch Inc.
$100,000
   
Jennifer Colton
$10,000  
    
Michael Colton
$10,000  
   
Prakesh Dhadphale
$25,000  
   
Julia Della Maestra
$200,000
   
Discovery Place Child Care Centre Ltd.
$50,000  
    
DME Holdings Inc.
$50,000  
   
Excite Holdings Corporation
$25,000  
   
Robert I. Gans, M.D., Trustee
$15,000  
   
Stephanie Gowing
$75,000  
   
Gail M. Horwitz
$15,000  
   
JimJan Consultants Inc.
$150,000
   
Kaleo Financial Inc.
$75,000  
   
Deborah A. Karp, as Trustee under the Deborah A. Karp Revocable Trust Agreement
dated May 6, 2004
$20,000  
   
Peter McCague
$25,000  
   
MSW Investments Limited
$100,000
   
Chris Nianiaris
$125,000
   
Terry O’Neal
$50,000  
   
Sharon Padzensky
$50,000  
   
Mary Pejic
$65,000  
   
Peoples International Co. Inc.
$50,000  
   
Etienne Puckett and Tracy Puckett
$50,000  
   
Carol Ann Rees
$75,000  
   
Vladimir Riajskikh
$25,000  
   
Daniel Veal and Elizabeth Veal
$75,000  
   
Jimmy Veal and Linda Veal
$50,000  
   
Zachry Veal and Leigh Veal
$75,000  
   
Peter Volpe
$50,000  
   
Glenn Warheit and Dayna Warheit, Joint Tenants
$10,000  
   
Glenn Warheit, Trustee FBO Glenn A. Warheit Living Trust
$25,000  
   
Lynne Warheit and Phil Warheit, Joint Tenants
$50,000  
   
Dr. Brock Wright
$550,000
   
Dr. Brock Wright in trust
$100,000
   
Janet E. Wright
$200,000

 
 

 


 
 

--------------------------------------------------------------------------------

 

Exhibit B
 

SCHEDULE OF INTEREST


 
Lender
Individual Lender’s Advance (U.S.$)
Interest earned for 180 days
Interest earned for 270 days
1243690 Ontario Inc.
$90,000
 $      5,326.03
 $      7,989.04
1317179 Ontario Inc.
$25,000
 $      1,479.45
 $      2,219.18
2144304 Ontario Inc.
$35,000
 $      2,071.23
 $      3,106.85
6319335 Canada Inc.
$30,000
 $      1,775.34
 $      2,663.01
Nikolai Antropov
$50,000
 $      2,958.90
 $      4,438.36
Simon Benstead
$150,000
 $      8,876.71
 $    13,315.07
Botch Inc.
$100,000
 $      5,917.81
 $      8,876.71
Jennifer Colton
$10,000
 $         591.78
 $         887.67
Michael Colton
$10,000
 $         591.78
 $         887.67
Prakesh Dhadphale
$25,000
 $      1,479.45
 $      2,219.18
Julia Della Maestra
$200,000
 $    11,835.62
 $    17,753.42
Discovery Place Child Care Centre Ltd.
$50,000
 $      2,958.90
 $      4,438.36
DME Holdings Inc.
$50,000
 $      2,958.90
 $      4,438.36
Excite Holdings Corporation
$25,000
 $      1,479.45
 $      2,219.18
Robert I. Gans, M.D., Trustee
$15,000
 $         887.67
 $      1,331.51
Stephanie Gowing
$75,000
 $      4,438.36
 $      6,657.53
Gail M. Horwitz
$15,000
 $         887.67
 $      1,331.51
JimJan Consultants Inc.
$150,000
 $      8,876.71
 $    13,315.07
Kaleo Financial Inc.
$75,000
 $      4,438.36
 $      6,657.53
Deborah A. Karp, as Trustee under the Deborah A. Karp Revocable Trust Agreement
dated May 6, 2004
$20,000
 $      1,183.56
 $      1,775.34
Peter McCague
$25,000
 $      1,479.45
 $      2,219.18
MSW Investments Limited
$100,000
 $      5,917.81
 $      8,876.71
Chris Nianiaris
$125,000
 $      7,397.26
 $    11,095.89
Terry O’Neal
$50,000
 $      2,958.90
 $      4,438.36
Sharon Padzensky
$50,000
 $      2,958.90
 $      4,438.36
Mary Pejic
$65,000
 $      3,846.58
 $      5,769.86
Peoples International Co. Inc.
$50,000
 $      2,958.90
 $      4,438.36
Etienne Puckett and Tracy Puckett
$50,000
 $      2,958.90
 $      4,438.36
Carol Ann Rees
$75,000
 $      4,438.36
 $      6,657.53
Vladimir Riajskikh
$25,000
 $      1,479.45
 $      2,219.18
Daniel Veal and Elizabeth Veal
$75,000
 $      4,438.36
 $      6,657.53
Jimmy Veal and Linda Veal
$50,000
 $      2,958.90
 $      4,438.36
Zachry Veal and Leigh Veal
$75,000
 $      4,438.36
 $      6,657.53
Peter Volpe
$50,000
 $      2,958.90
 $      4,438.36
Glenn Warheit and Dayna Warheit, Joint Tenants
$10,000
 $         591.78
 $         887.67
Glenn Warheit, Trustee FBO Glenn A. Warheit Living Trust
$25,000
 $      1,479.45
 $      2,219.18
Lynne Warheit and Phil Warheit, Joint Tenants
$50,000
 $      2,958.90
 $      4,438.36
Dr. Brock Wright
$550,000
 $    32,547.95
 $    48,821.92
Dr. Brock Wright in trust
$100,000
 $      5,917.81
 $      8,876.71
Janet E. Wright
$200,000
 $    11,835.62
 $    17,753.42
Totals
$3,000,000
 $  177,534.25
 $  266,301.37

 

--------------------------------------------------------------------------------


 
Exhibit C
 
WARRANT


NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE ARE QUALIFIED FOR DISTRIBUTION IN ANY OF THE PROVINCES OR
TERRITORIES OF CANADA AND MAY NOT BE OFFERED OR SOLD IN ANY PROVINCE OR
TERRITORY OF CANADA EXCEPT PURSUANT TO A VALID PROSPECTUS AND REGISTRATION UNDER
APPLICABLE CANADIAN PROVINCIAL AND TERRITORIAL SECURITIES LAWS AND REGULATIONS
(COLLECTIVELY, “CANADIAN SECURITIES LAWS”) OR UNDER AN EXEMPTION FROM THE
PROSPECTUS AND REGISTRATION REQUIREMENTS THEREUNDER AND IN ACCORDANCE WITH
CANADIAN SECURITIES LAWS.
 
THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN
SECURED BY SUCH SECURITIES.
 
OCCULOGIX, INC.
 
WARRANT
 
Warrant No.  _______
Dated:  ■, 2008

 
OCCULOGIX, INC., a Delaware corporation (the “Company”), hereby certifies that,
for value received, or its registered assigns (the “Holder”) is entitled to
purchase from the Company up to a total of  shares of common stock, $0.001 par
value per share (the “Common Stock”), of the Company (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
equal to U.S.$0.10 per share (as adjusted from time to time as provided in
Section 9, the “Exercise Price”), at any time on or after the 180th day
following the Pre-Payment Date (as defined in the Loan Agreement (defined
below)) (the “Initial Exercise Date”) and through and including the date that is
five years from the date of issuance hereof (the “Expiration Date”), and subject
to the following terms and conditions.  This Warrant (this “Warrant”) is one of
a series of similar warrants issued pursuant to Section 1.5(a) of that certain
Loan Agreement, dated as of ■, 2008 by and among the Company, the Lenders
identified therein and Marchant Securities Inc. (the “Loan Agreement”).  All
such warrants are referred to herein, collectively, as the “Warrants.”
 
 
 

--------------------------------------------------------------------------------

 
 
1.              Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Loan Agreement.
 
2.              Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the Holder of record hereof from time to
time.  The Company may deem and treat the registered Holder of this Warrant as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder and for all other purposes, absent actual notice to
the contrary.
 
3.              Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the transfer agent for the Common Stock (the “Transfer Agent”) or to
the Company at its address specified herein.  Upon any such registration of
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder.  The acceptance of the New Warrant
by the transferee thereof shall be deemed the acceptance by such transferee of
all of the rights and obligations of a holder of a Warrant.
 
4.             Exercise and Duration of Warrants.
 
(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Initial Exercise Date to and
including the Expiration Date.  At 6:30 p.m. (Eastern time) on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value; provided that, if the average of the Closing Prices
(defined below) for the five Trading Days (defined below) immediately prior to
(but not including) the Expiration Date exceeds the Exercise Price on the
Expiration Date, then this Warrant shall be deemed to have been exercised in
full (to the extent not previously exercised) on a “cashless exercise” basis at
6:30 p.m. (Eastern time) on the Expiration Date.  For purposes of this Warrant,
“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or the nearest preceding date) on the primary stock market
or exchange or quotation system on which the Common Stock is then listed or
quoted (the “Primary Trading Market”).  For purposes of this Warrant, “Trading
Day” means (i) any day on which the Common Stock is listed or quoted and traded
on the Primary Trading Market, or (ii) if trading ceases to occur on the Primary
Trading Market, any business day in the State of New York.
 
(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice), and the date such items are delivered to the Company (as
determined in accordance with the notices provision hereof) is an “Exercise
Date”.  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder.  Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares.
 


 
 

--------------------------------------------------------------------------------

 
 
5.              Delivery of Warrant Shares.
 
(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than five Trading Days after the Exercise Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder,
and in such name or names as the Holder may designate, a certificate for the
Warrant Shares issuable upon such exercise, free of restrictive legends unless
the Warrant Shares are not freely transferable without volume restrictions
pursuant to Rule 144 under the Securities Act.  The Holder, or any person or
entity so designated by the Holder to receive Warrant Shares, shall be deemed to
have become the holder of record of such Warrant Shares as of the Exercise
Date.  The Company shall, upon request of the Holder, use its best efforts to
deliver Warrant Shares hereunder electronically through The Depository Trust
Company or another established clearing corporation performing similar
functions.
 
(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.
 
(c)           In addition to any other rights available to a Holder, if the
Company fails to deliver to the Holder a certificate representing Warrant Shares
by the third Trading Day after the date on which delivery of such certificate is
required by this Warrant, and if after such third Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of the Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
that the Holder anticipated receiving from the Company (a “Buy-In”), then the
Company shall, within three Trading Days after the Holder’s request and in the
Holder’s discretion, either (i) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of the Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such shares of
the Common Stock) shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate representing such shares of the Common Stock
and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) the number of such shares of the Common
Stock, times (B) the Closing Price on the date of the event giving rise to the
Company’s obligation to deliver such certificate.
 
(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person or entity of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Company to the Holder in connection with the issuance of
Warrant Shares.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of the Common Stock upon exercise of this Warrant as required pursuant to
the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.              Charges, Taxes and Expenses.  Issuance and delivery of
certificates for shares of the Common Stock upon exercise of this Warrant shall
be made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder.  The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.
 
7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and a
customary and reasonable bond or indemnity, if requested.  Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third party costs as
the Company may prescribe.
 
8.             Reservation of Warrant Shares.  The Company covenants that it
will, at all times, reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from pre-emptive
rights or any other contingent purchase rights of persons other than the Holder
(after giving effect to the adjustments and restrictions of Section 9, if
any).  The Company covenants that all Warrant Shares so issuable and deliverable
shall, upon issuance and the payment of the applicable Exercise Price in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and non-assessable.  The Company will take all such action as may be
necessary to assure that such shares of the Common Stock may be issued as
provided herein without violation of any applicable law or regulation or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.
 
9.             Certain Adjustments.  The Exercise Price and the number of
Warrant Shares issuable upon exercise of this Warrant are subject to adjustment
from time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on the Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of the Common Stock, (ii) subdivides outstanding shares of the Common
Stock into a larger number of shares or (iii) combines outstanding shares of the
Common Stock into a smaller number of shares, then in each such case, the
Exercise Price shall be multiplied by a fraction, of which the numerator shall
be the number of shares of the Common Stock outstanding immediately before such
event and of which the denominator shall be the number of shares of the Common
Stock outstanding immediately after such event.  Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii) or (iii) of this
paragraph shall become effective immediately after the effective date of such
subdivision or combination.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Pro Rata Distributions.  If the Company, at any time while this
Warrant is outstanding, distributes to holders of the Common Stock (i) evidences
of its indebtedness, (ii) any security (other than a distribution of the Common
Stock covered by the preceding paragraph), (iii) rights or warrants to subscribe
for or purchase any security or (iv) any other asset other than cash dividends
out of earnings (in each case, “Distributed Property”), then in each such case,
the Holder shall be entitled, upon exercise of this Warrant for the purchase of
any or all of the Warrant Shares issuable upon the exercise of this Warrant, to
receive the amount of Distributed Property which would have been payable to the
Holder, had the Holder been the holder of such Warrant Shares on the record date
for the determination of stockholders entitled to such Distributed
Property.  The Company will, at all times, set aside in escrow and keep
available for distribution to the Holder, upon exercise of this Warrant, a
portion of the Distributed Property to satisfy the distribution to which the
Holder is entitled pursuant to the preceding sentence.
 
(c)           Fundamental Transactions.  If any capital reorganization,
reclassification of the capital stock of the Company, consolidation or merger of
the Company with another corporation in which the Company is not the survivor,
or sale, transfer or other disposition of all or substantially all of the
Company’s assets to another corporation shall be effected (all such transactions
being hereinafter referred to as a “Fundamental Transaction”), then the Company
shall use its best efforts to ensure that lawful and adequate provision shall be
made whereby the Holder shall thereafter have the right to purchase and receive,
upon the basis and upon the terms and conditions herein specified and in lieu of
the Warrant Shares immediately theretofore issuable upon exercise of this
Warrant, such shares of stock, securities or assets as would have been issuable
or payable with respect to or in exchange for a number of Warrant Shares equal
to the number of Warrant Shares immediately theretofore issuable upon exercise
of this Warrant, had such reorganization, reclassification, consolidation,
merger, sale, transfer or other disposition not taken place, and, in any such
case, appropriate provision shall be made with respect to the rights and
interests of the Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any share of stock, securities or assets thereafter deliverable upon the
exercise thereof.  The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless, prior to or simultaneously with the
consummation thereof, the successor corporation (if other than the Company)
resulting from such consolidation or merger, or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Holder, at the last address of the
Holder appearing on the books of the Company, such shares of stock, securities
or assets as, in accordance with the foregoing provisions, the Holder may be
entitled to purchase and the other obligations under this Warrant.  The
provisions of this Section 9(c) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales, transfers or
other dispositions, each of which transactions shall also constitute a
Fundamental Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section 9, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased (as the case may be) proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the decreased or
increased (as the case may be) number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustment.
 
(e)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of the Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of the
Common Stock.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Transfer Agent.
 
(g)           Notice of Corporate Events.  If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of the Common Stock, including, without limitation, any granting of
rights or warrants to subscribe for or purchase any capital stock of the
Company, (ii) authorizes or approves, enters into any agreement contemplating,
or solicits stockholder approval for, any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least ten
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.
 
10.           Payment of Exercise Price.  The Holder shall pay the Exercise
Price in immediately available funds; provided, however, that the Holder may
satisfy its obligation to pay the Exercise Price through a “cashless exercise”,
in which event the Company shall issue to the Holder the number of Warrant
Shares determined as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
X = Y [(A-B)/A]
where:
X = the number of Warrant Shares to be issued to the Holder.


Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.


A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.


B = the Exercise Price.


For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Loan Agreement.
 
11.           Fractional Shares.  The Company shall not be required to issue, or
cause to be issued, fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section 11, be issuable upon exercise of this Warrant, the number of
Warrant Shares to be issued will be rounded down to the nearest whole share.
 
12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in the Loan Agreement prior to 6:30 p.m.
(Eastern time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Loan Agreement on a day that is not a Trading
Day or later than 6:30 p.m. (Eastern time) on any Trading Day, (iii) the Trading
Day following the date of delivery to the courier service, if sent by a
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices or communications shall be as set forth in the Loan Agreement.
 
13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged, or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party, or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business, shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
 
 

--------------------------------------------------------------------------------

 
 
 
14.
Miscellaneous.

 
(a)           Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be assigned by the Holder.  This Warrant may not
be assigned by the Company except to a successor in the event of a Fundamental
Transaction.  This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
person or entity other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant.  This Warrant may be
amended only in writing signed by the Company and the Holder and their
successors and assigns.
 
(b)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will, at all times and in good faith, assist in the carrying out of all such
terms and in the taking of all such action as may be necessary or appropriate in
order to protect the rights of the Holder against impairment.  Without limiting
the generality of the foregoing, the Company (i) will not increase the par value
of any Warrant Shares above the amount payable therefor on such exercise,
(ii) will take all such action as may be reasonably necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable Warrant Shares on the exercise of this Warrant and (iii) will not
close its stockholder books or records in any manner which interferes with the
timely exercise of this Warrant.
 
(c)           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT AND THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ALL RIGHTS TO
A TRIAL BY JURY.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not, in any way, be
affected or impaired thereby, and the parties will attempt in good faith to
agree upon a valid and enforceable provision which shall be a commercially
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

 
OCCULOGIX, INC.
         
By:
   
Name:  
William G. Dumencu
 
Title:
Chief Financial Officer and Treasurer
     



 
 

--------------------------------------------------------------------------------

 


FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of the
Common Stock under the foregoing Warrant)
 
To:  OCCULOGIX, INC.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
OCCULOGIX, INC., a Delaware corporation (the “Company”).  Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
3.
The Holder intends that payment of the Exercise Price shall be made as (check
one):

 
 
____
“Cash Exercise” under Section 10

 
 
____
“Cashless Exercise” under Section 10

 
4.
If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.

 
5.
Pursuant to this exercise, the Company shall deliver to the Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
6.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 
7.
The Holder hereby represents and warrants to the Company that the Holder is (i)
an “accredited investor” as defined in Rule 501(a) promulgated under Regulation
D of the Securities Act of 1933, as amended, if the Holder is a resident of the
U.S. and (ii) an “accredited investor” as defined in National Instrument
45-106—Prospectus and Registration Exemptions, if the Holder is a resident of
Canada.

 
 
Dated:  ____________________, ______
Name of Holder:
         
(Print)
         
By:
   
Name:  
   
Title:
           
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)



 
 

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of OCCULOGIX, INC. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of OCCULOGIX, INC. with full power of substitution in the
premises.
 
 
Dated:  ____________________, ______
         
(Signature must conform in all respects to name of the Holder as specified on
the face of the Warrant)
         
Address of Transferee
                       
In the presence of:
               


 
 

--------------------------------------------------------------------------------

 
 
Exhibit D


 
SHARE PLEDGE AGREEMENT


THIS SHARE PLEDGE AGREEMENT (this “Share Pledge Agreement”), dated as of
■, 2008, is made by OccuLogix, Inc. (the “Pledgor”), a Delaware corporation with
executive offices located at 2600 Skymark Avenue, Building 9, Suite 201,
Mississauga, Ontario, L4W 5B2, Canada, in favor of Marchant Securities Inc. (the
“Pledgee”), in its capacity as the Collateral Agent under that certain Loan
Agreement, dated as of the date hereof, by and among the Pledgor, the Lenders
identified therein and the Pledgee (the “Loan Agreement”), an Ontario
corporation with offices located at 100 York Boulevard, Suite 404, Richmond
Hill, Ontario, L4B 1J8, Canada.


BACKGROUND


A.           Pursuant to the Loan Agreement, the Lenders identified therein have
agreed to make available to the Pledgor a loan in an aggregate principal amount
of U.S.$3,000,000.


B.           The Pledgor agreed to secure its obligations under the Loan
Agreement by a pledge of 1,754,589 shares of the Series A Preferred Stock of
OcuSense, Inc. (the “Pledged Shares”), representing 50.1% of the issued and
outstanding shares of the capital stock of OcuSense, Inc., of which the Pledgor
is the legal and beneficial owner, pursuant to this Share Pledge Agreement.


C.           Pursuant to the Loan Agreement, each of the Lenders irrevocably
designated and appointed the Pledgee as the collateral agent of such Lender
under this Share Pledge Agreement, for the rateable benefit of the Lenders.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Share
Pledge Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Pledgor and the Pledgee hereby
agree as follows:


1.             Definitions.  In addition to the terms defined elsewhere in this
Share Pledge Agreement, capitalized terms that are not otherwise defined herein
have the meanings given to such terms in the Loan Agreement.
 
2.             Collateral.  The Pledged Shares, together with all proceeds
thereof, including any securities or monies received on account thereof and at
the time held by the Pledgee hereunder, are referred to herein as the
“Collateral”.
 
3.             Secured Obligations.  This Share Pledge Agreement is made by the
Pledgor for the benefit of the Pledgee in order to secure all indebtedness,
obligations and liabilities, present or future, absolute or contingent, matured
or not, at any time owing by the Pledgor to any of the Lenders, or remaining
unpaid to any of the Lenders, under or in connection with the Loan Agreement,
including:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise, including upon the occurrence of an
Event of Default) of all obligations and liabilities of the Pledgor, now
existing or hereafter incurred under, or arising out of or in connection with,
the Loan Agreement; and
 
(b)           in the event of any proceeding for the collection of the Secured
Obligations (defined below) or the enforcement of this Share Pledge Agreement
after the failure to repay the Loan in full when due (whether at the stated
maturity, by acceleration or otherwise, including upon the occurrence of an
Event of Default), the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Pledgee of its rights hereunder, together with
reasonable legal fees and disbursements actually incurred;
 
all such indebtedness, obligations and liabilities being referred to herein as
the “Secured Obligations”.
 
4.             Pledge.  In order to secure the full and prompt payment when due
of the Secured Obligations and for the purposes set forth in Section 3, the
Pledgor hereby:  (i) grants to the Pledgee a continuing first priority security
interest in the Collateral; (ii) pledges the Pledged Shares to, and deposits
them with, the Pledgee and agrees to deliver to the Pledgee all certificates
representing the Pledged Shares, accompanied by undated stock transfer powers
duly executed in blank on behalf of the Pledgor, or such other instruments of
transfer as are reasonably acceptable to the Pledgee, which certificates, stock
transfer powers and other instruments of transfer, if any, at the Pledgee’s
option, may be registered in the name of the Pledgee or its nominee on and after
the occurrence of an Event of Default that is continuing; and (iii) assigns,
transfers, hypothecates, mortgages, charges and sets over to the Pledgee all of
the Pledgor’s right, title and interest in and to the Pledged Shares; provided,
however, that the Pledgor shall be permitted to sell, or otherwise dispose of,
the Collateral if the proceeds of such sale or disposition shall be sufficient
to pay the Secured Obligations in full and shall be so used.  The Pledgee hereby
agrees, in connection with such sale or disposition, to make, do and execute and
deliver, or cause to be made, done and executed and delivered, such further
acts, deeds, assurances, documents and things as the Pledgor reasonably
requests, including, without limitation, to return to the Pledgor the
certificate representing the Pledged Shares.
 
5.             Attachment.  The Pledgor hereby acknowledges that the security
interest hereby created attaches upon the execution of this Share Pledge
Agreement (or, in the case of any after-acquired property, upon the date of
acquisition by the Pledgor of any rights therein), that value has been given by
the Pledgee and that the Pledgor has (or, in the case of any after-acquired
property, will have) rights in the Collateral or the power to transfer rights in
the Collateral to the Pledgee.
 
6.             Representations and Warranties.  The Pledgor hereby represents
and warrants to the Pledgee as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           The Pledgor has the requisite corporate authority and the legal
right to pledge the Pledged Shares pursuant to this Share Pledge Agreement.
 
(b)           The Pledgor is the legal and beneficial owner of, and has good and
valid title to, the Pledged Shares, free from any liens, charges, security
interests, encumbrances or any rights of others that rank prior to, or pari
passu with, the security interested created hereby, other than such liens,
charges, security interests, encumbrances or rights as may be permitted under
the Loan Agreement.
 
(c)           The Pledged Shares have been duly and validly issued, are fully
paid and non-assessable and are not subject to any liens or any pre-emptive or
similar rights.
 
7.           Voting, etc. in Absence of Event of Default.  Unless and until an
Event of Default shall have occurred and be continuing, the Pledgor shall be
entitled to exercise any and all voting rights attaching to the Pledged Shares
and to give consents, waivers and ratifications in respect thereof.  The
Pledgor’s entitlement to exercise such voting rights and to give such consents,
waivers and ratifications shall cease for so long as an Event of Default shall
have occurred and be continuing, in which case Section 9 shall become
applicable.
 
8.           Dividends and Other Distributions.  Until the Secured Obligations
are paid in full, all non-cash dividends and other non-cash amounts paid or
payable in respect of the Pledged Shares (including, without limitation, the
below-listed items) shall form part of the Collateral and shall be held by the
Pledgee as part of the Collateral:
 
(a)           all other or additional stock, or other securities or property
(other than cash), paid or distributed by way of dividend or otherwise in
respect of the Pledged Shares;
 
(b)           all other or additional stock, or other securities or property
(other than cash), paid or distributed in respect of the Pledged Shares by
reason of a stock split, spin-off, split-up, reclassification, combination of
shares or other similar transaction; and
 
(c)           all other or additional stock, or other securities or property
(other than cash), paid or distributed in respect of the Pledged Shares by
reason of a consolidation, merger, exchange of stock, conveyance of assets,
liquidation or other similar transaction.
 
Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends and other cash amounts paid or payable in respect of the Pledged
Shares shall not form part of the Collateral and shall not be held by the
Pledgee as part of the Collateral but, rather, shall be paid directly to the
Pledgor.
 
9.           Remedies.   Upon the occurrence of an Event of Default that is
continuing, the Pledgee shall be entitled to exercise all of its rights, powers
and remedies (whether vested in the Pledgee by this Share Pledge Agreement or
the Loan Agreement or by law) for the protection and enforcement of its rights
with respect to the Collateral, and, without derogating from the generality of
the foregoing, the Pledgee shall be entitled to take any or all of the following
actions, all of which the Pledgor hereby agrees to be commercially reasonable:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           to receive all amounts payable in respect of the Collateral;
 
(b)           to transfer all or any part of the Collateral into the Pledgee’s
name or the name or names of its nominee or nominees;
 
(c)           to vote all or any part of the Collateral and to give consents,
waivers or ratifications in respect thereof, and otherwise to act as though it
were the outright owner thereof, with the Pledgor hereby irrevocably
constituting and appointing the Pledgee the proxy and attorney-in-fact of the
Pledgor, with full power of substitution to do so; and
 
(d)           to sell, assign and deliver, or grant options to purchase, all or
any part of the Collateral, or any interest therein, at any public or private
sale, without demand of performance, for cash, on credit or for other property,
for immediate or future delivery without any assumption of credit risk, and for
such price and on such other terms as the Pledgee may determine in its
reasonable discretion, provided that at least ten days’ prior written notice of
such sale shall be given to the Pledgor, with each purchaser at any such sale
holding the Collateral so sold absolutely free from any claim or right on the
part of the Pledgor, and the Pledgor hereby waiving and releasing, to the
fullest extent permitted by law, any right or equity of redemption with respect
to the Collateral, whether before or after sale hereunder, and any right of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise.
 
10.           Remedies Cumulative.  Each right, power and remedy of the Pledgee
provided for in this Share Pledge Agreement or the Loan Agreement or now or
hereafter existing at law or in equity shall be cumulative and concurrent and
shall be in addition to, and not in lieu of, every other such right, power or
remedy.  The exercise, or the commencement of the exercise, by the Pledgee of
any right, power or remedy provided for in this Share Pledge Agreement or the
Loan Agreement or now or hereafter existing at law or in equity shall not
preclude the simultaneous or subsequent exercise by the Pledgee of any or all
such other rights, powers and remedies, and no failure or delay on the part of
the Pledgee to exercise any such right, power or remedy shall operate as a
waiver thereof.  Unless otherwise required by this Share Pledge Agreement or the
Loan Agreement, no notice to, or demand on, the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or shall constitute a waiver of any right of the Pledgee to take
any other or further action in any circumstances without notice or demand.
 
11.           Further Assurances.  The Pledgor hereby agrees that it will join
with the Pledgee in executing and, at the Pledgor’s expense, filing and
re-filing under the Uniform Commercial Code and similar legislation in Canada
such financing statements, continuation statements and other documents and in
such public offices as the Pledgee, acting reasonably, may deem necessary or
advisable to perfect and preserve the Pledgee’s security interest in the
Collateral, and the Pledgor hereby authorizes the Pledgee to file financing
statements and amendments thereto relating to any or all of the Collateral
without the Pledgor’s signature, where permitted by law, and agrees to make, do
and execute and deliver, or cause to be made, done and executed and delivered,
such further acts, deeds, assurances, documents and things as the Pledgee,
acting reasonably, may require or deem advisable to carry out the purposes and
intent of this Share Pledge Agreement and the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Rights and Duties of the Pledgee.
 
(a)           The Pledgee may perform any of its duties under this Share Pledge
Agreement by or through agents or attorneys-in-fact and shall be entitled to
rely upon the advice of counsel concerning all matters pertaining to such
duties.  The Pledgee shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact, provided that they were selected by the
Pledgee with reasonable care.
 
(b)           In holding the Collateral, the Pledgee and any nominee on its
behalf shall be bound to exercise only the same degree of care as it would
exercise with respect to similar property of its own, of similar value held in
the same place.  The Pledgee and any nominee on its behalf will be deemed to
have exercised reasonable care with respect to the custody and preservation of
the Collateral if it takes such action for that purpose as the Pledgor
reasonably requests in writing.  However, failure of the Pledgee or its nominee
to comply with any such request will not, in and of itself, be deemed a failure
to exercise reasonable care.
 
13.           Discharge of Security.  In the event of a permitted sale or other
disposition by the Pledgor of any of the Collateral, the security interest
therein shall terminate automatically and be deemed discharged and
released.  The Pledgee, at the Pledgor’s expense, shall execute and deliver such
discharges and other instruments necessary or advisable for the purposes of
releasing and discharging such security interest, of recording the provision or
effect thereof in any public office where it may be registered or recorded and
of more fully and effectively carrying out the intent of this Section 13.
 
14.           Termination and Release.  Upon the payment in full of the Secured
Obligations, this Share Pledge Agreement shall terminate and, other than as
explicitly provided herein, be of no further force or effect and the security
interest in the Collateral shall be deemed discharged and released.  The
Pledgee, at the Pledgor’s expense, shall execute and deliver such discharges and
other instruments necessary or advisable for the purposes of releasing and
discharging such security interest, of recording the provision or effect thereof
in any public office where it may be registered or recorded and of more fully
and effectively carrying out the intent of this Section 14.  The obligations
under this Section 14 shall survive the termination of this Share Pledge
Agreement.
 
15.           Amendments; Waivers.  No provision of this Share Pledge Agreement
may be amended or waived except in a written instrument signed, (i) in the case
of an amendment, by the Pledgor, Required Lenders and the Pledgee or (ii) in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought, provided that, in the case of waiver by the Pledgee, on behalf of all of
the Lenders, such written instrument shall be signed by Required Lenders.  No
waiver of any default with respect to any provision, condition or requirement of
this Share Pledge Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.  The Pledgee may enter into technical, minor or administrative amendments
to this Share Pledge Agreement without the consent of the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective in accordance with the notices provision
of the Loan Agreement.
 
17.           Conflict.  To the extent of any conflict or inconsistency between
the provisions of the Loan Agreement, on the one hand, and the provisions of
this Share Pledge Agreement, on the other hand, the former shall prevail.
 
18.           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
19.           Successors and Assigns.  This Share Pledge Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.
 
20.           Governing Law; Venue.  ALL QUESTIONS CONCERING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS SHARE PLEDGE AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF
ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.  THE PARTIES HERETO
HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
PROVINCE OF ONTARIO FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY ANY OF THE
PARTIES HERETO, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY OF THE OTHER PARTIES
HERETO, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.
 
21.           Execution.  This Share Pledge Agreement may be executed and
delivered in one or more counterparts (including by facsimile or e-mail
transmission), all of which when taken together shall be considered one and the
same agreement.  In the event that any signature is delivered by facsimile
transmission or e-mail attachment, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or e-mail-attached
signature page were an original thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
22.           Severability.  If any provision of this Share Pledge Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Share Pledge
Agreement shall not in any way be affected or impaired thereby and the parties
will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Share Pledge Agreement.
 
23.           Executed Copy.  The Pledgor acknowledges receipt of a fully
executed copy of this Share Pledge Agreement.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Share Pledge
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.
 

 
OCCULOGIX, INC.
         
By:
     
Name:
   
Title:
             
MARCHANT SECURITIES INC., as the Collateral Agent
         
By:
     
Name:
   
Title:



 
 

--------------------------------------------------------------------------------

 


Exhibit E


U.S. ACCREDITED INVESTOR CERTIFICATE


TO:
OccuLogix, Inc. (the “Company”)
RE:
Loan Agreement, dated as of  __________________________ , 2008, by and among the
Company, the Lenders identified therein and Marchant Securities Inc. (the “Loan
Agreement”)



This Accredited Investor Certificate is being delivered to the Company pursuant
to Section 4.2(b) of the Loan Agreement.  Capitalized terms used in this
Accredited Investor Certificate, but not defined herein, have the respective
meanings attributed to such terms in the Loan Agreement.
 
(A)                          The undersigned hereby certifies that, as of the
Closing, the undersigned:


1.             is experienced in evaluating and investing in securities;
 
2.             is able to fend for the undersigned;
 
3.             can bear the economic risk of the undersigned’s investment in the
Loan and investment, if any, in the Securities pursuant to the Loan Agreement
(collectively, the “Investment”);
 
4.             has such knowledge and experience in financial or business
matters that the undersigned is capable of evaluating the merits and risks of
the Investment;
 
5.             understands and acknowledges that the opportunity for the
Investment is available only to “accredited investors” (“Accredited Investors”)
who satisfy one or more of the criteria set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”);
 
6.             understands and acknowledges that the Securities may not be
registered under the Securities Act or the securities laws of any state of the
United States and may not be offered or sold within the United States,
constitute “restricted securities” (as defined in Rule 144 promulgated under the
Securities Act) and may not be resold unless they are registered under the
Securities Act or an applicable exemption from such registration requirement is
available;
 
7.             is an Accredited Investor and falls within one or more of the
categories set forth below, as indicated by an “X” or “ü” mark placed in the
space(s) designated therefor:
 
{MARK ONE OR MORE OF THE FOLLOWING CATEGORIES, AS APPLICABLE}
 
□
a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in an individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934, as amended; an insurance company as defined in Section 2(a)(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 (the “Investment Company Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Company Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of U.S.$5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 (“ERISA”) if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company or registered investment adviser, or if
the employee benefit plan has total assets in excess of U.S.$5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
Accredited Investors


 
 

--------------------------------------------------------------------------------

 
 
□
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940

 
□
an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
U.S.$5,000,000

 
□
a director or an executive officer of the Company

 
□
a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the Closing, exceeds U.S.$1,000,000

 
□
a natural person who had an individual income in excess of U.S.$200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S.$300,000 in each of those years and who has a reasonable expectation of
reaching the same income level in the current year

 
□
a trust, with total assets in excess of U.S.$5,000,000, not formed for the
specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) promulgated under the
Securities Act

 
□
an entity in which all of the equity owners are Accredited Investors;

 
8.                  understands and acknowledges that the Securities will not be
qualified by prospectus for distribution in any of the provinces or territories
of Canada.
 
(B)                      The undersigned hereby agrees to re-certify, in
writing, the undersigned’s status as an Accredited Investor on the Pre-payment
Date, if any, and that such re-certification shall be a condition to any
issuance to the undersigned of any of the Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Accredited Investor
Certificate as of the Closing.
 


 

     
Name of Lender
(please print)
         
Signature
         
Name of Person Signing
(and indicate capacity of person signing if signing as custodian, trustee or on
behalf of an entity)
         


 
 

--------------------------------------------------------------------------------

 
 
Exhibit F


CANADIAN ACCREDITED INVESTOR CERTIFICATE


TO:
OccuLogix, Inc. (the “Company”)
RE:
Loan Agreement, dated as of ____________________, 2008, by and among the
Company, the Lenders identified therein and Marchant Securities Inc. (the “Loan
Agreement”)



This Accredited Investor Certificate is being delivered to the Company pursuant
to Section 4.2(b) of the Loan Agreement.  Capitalized terms used in this
Accredited Investor Certificate, but not defined herein, have the respective
meanings attributed to such terms in the Loan Agreement.
 
(A)                          The undersigned hereby acknowledges that the
Company is relying on this Accredited Investor Certificate to determine the
undersigned’s suitability for investment in the Loan and investment, if any, in
the Securities pursuant to the Loan Agreement (collectively, the “Investment”)
and hereby represents and warrants and certifies that, as of the Closing, the
undersigned:


1.             is acting as principal and not as agent in connection with the
Investment and, if acquiring the Securities, would be doing so for investment
only and not with a view to resale or distribution;
 
2.             is a resident of the Province of 
___________________________________________ and is an “accredited investor” as
defined in NI 45-106 by virtue of being one of the following, as indicated by an
“X” or “ü” mark placed in the space designated therefor:
 
{MARK ONE OF THE FOLLOWING CATEGORIES}
 
□
(a)     a Canadian financial institution, or a Schedule III bank

 
□
(b)     the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada)

 
□
(c)     a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary

 
□
(d)     a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer registered under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador)

 
 
 

--------------------------------------------------------------------------------

 
 
□
(e)     an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d)

 
□
(f)     the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada

 
□
(g)     a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec

 
□
(h)     any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government

 
□
(i)     a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada

 
□
(j)      an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets1 having an aggregate realizable value
that before taxes, but net of any related liabilities2, exceeds $1,000,000

 
□
(k)     an individual whose net income before taxes exceeded $200,000 in each of
the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year

 
□
(l)      an individual who, either alone or with a spouse, has net assets of at
least $5,000,000

 
□
(m)     a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements

 
□
(n)     an investment fund that distributes or has distributed its securities
only to (i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum investment amount] and 2.19
[Additional investment in investment funds] of NI 45-106, or (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 [Investment fund reinvestment] of NI 45-106

 
___________________________ 
1 Financial assets means (a) cash, (b) securities, and (c) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for
securities laws purposes.
 
2 Related liabilities means (a) liabilities incurred or assumed for the purposes
of financing the acquisition or ownership of financial assets, and (b)
liabilities that are secured by financial assets.


 
 

--------------------------------------------------------------------------------

 
 
□
(o)     an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the securities regulator has
issued a receipt

 
□
(p)      a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be

 
□
(q)     a person acting on behalf of a fully managed account managed by that
person, if that person is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction

 
□
(r)      a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded

 
□
(s)     an entity organized in a foreign jurisdiction that is analogous to any
of the entities referred to in paragraphs (a) through (d) or paragraph (i) in
form and function

 
□
(t)      a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors

 
□
(u)     an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an adviser

 
□
(v)     a person that is recognized or designated by the securities regulator as
(i) an accredited investor or (ii) an exempt purchaser in Alberta or British
Columbia  {IF MARKING THIS CATEGORY, PLEASE ATTACH A COPY OF SUCH ORDER}; and

 
3.                has received and reviewed a copy of the revised PowerPoint
presentation of the Company dated January 29, 2008.
 
(B)                      The undersigned hereby agrees to represent and warrant
and certify again, in writing, the undersigned’s status as an Accredited
Investor on the Pre-payment Date, if any, and that such representation and
warranty and certification on the Pre-payment Date, if any, shall be a condition
to any issuance to the undersigned of any of the Securities.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Accredited Investor
Certificate as of the Closing.
 


 

     
Name of Lender
(please print)
         
Signature
         
Name of Person Signing
(and indicate capacity of person signing if signing as custodian, trustee or on
behalf of an entity)
   

 
 

--------------------------------------------------------------------------------